DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of preliminary amendment filed 08/10/2022.
Claim 1 is amended.
Claim 2 is canceled.
New claims 3-21 are added.
Claims 1 and 3-21 are pending.
Priority
This application is a Continuation (CON) of 16/672,206 filed 11/01/2019, now US 11207109 B2, which is a CON of 16/040,164 filed 07/19/2018, now US 10,517,654 B2, which is a CON of 15/309,663 filed 11/08/2016, now US 10525169 B2 which is a 371 of PCT/US2015/030017 filed 05/08/2015 and which claims benefit of 62/059,059 filed 10/02/2014 and claims benefit of 61/990,464 filed 05/08/2014, and which is a CIP of PCT/US2014/071572 filed 12/19/2014 and CIP of PCT/US2014/039394 filed 05/23/2014.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The original specification at page 8, lines 19 and 22 and page 37, lines 23 and 26 contain embedded hyperlink/browser-executable codes 
Correction is respectfully requested.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 6-10, 13, 15-17 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al. (US 20120029102 A1).
For Claims 1, 4, 6-9 and 16, Rose discloses composite implants (see the whole document with emphasis on the abstract and Figures 49-54).  Figures 49-54 specifically shows braided structures.  The composite implant comprises degradable matrix material in the form of putty (paragraph 0012]; the degradable material putty material is comprised of biocompatible and partially resorbable resins (paragraph [0122]); the resorbable materials are listed in paragraph [0121] and among the list are polyesters such as poly-(D,L-lactide-co-glycolide), polyglycolide-co-trimethylenecarbonate, poly-(L-lactide), poly-Lactic acid (PLA), poly-(D,L-lactide), poly-(D,Llactide-co-glycolide) (PDLLA-co-PGA), poly-(L-Iactide) (PILA), poly-(D-lactide) (PDLA) and poly-(D,L-lactide); the resin also contains reinforcing resorbable fibers and in another
embodiment, the resin contains structural reinforcing element and/or plurality of loose
reinforcing fibers (paragraphs [0029], [0030], [0144]) and the reinforcing element is braided
(paragraphs [0091], [0094 J) with the reinforcing elements in the form of fibers and comprised of
degradable polymers such as PLA, PGA (paragraph [0150]) and braided elongated structure
1805 providing reinforcement (paragraph [0221]); woven elongated structure is fabricated from
resorbable polymer filaments and is impregnated or coated with resorbable polymer resin
(paragraphs [0025], [0030]) and the woven elongated structure is braded (paragraph [0026]); the filament is comprised of poly-alpha-hydroxy acids, polylactides, polyglycolides, poly-(DLlactide-co-glycolide), poly-(L-lactide ), poly-(L poly-(D,L-lactide), poly-(D-lactide), or
combinations thereof and copolymers thereof (paragraph [0030]). Thus, the reinforcement or
reinforcing element comprises degradable matrix (paragraphs [0029], [0030], [0144]) and
filament that is dispersed or disposed in the degradable matrix since the filament is coated or
impregnated with resorbable polymer (paragraph [0025]).  The composite implant also has an
outer braided elongated structure (paragraph [0026]) and the outer braided elongated structure of
the composite implant meets the limitation of outer region of the claims.   A bilayer structure is contemplated (paragraph [0171]) meeting the require of at least 2 layers in claim 8 and because layers can either sequential or alternating, the contemplated bilayer meets the requirement of claim 6.   Biodegradable PLA and PGA in the outer region meets the limitation of claim 4.   The bag or balloon contains liquid that reversibly solidifies and example is caprolactone or thermo-reversible gel (paragraph [0156]) and this teaches the curable or thermo-reversible polymer of claims 1, 9 and 16; reinforcing ribs or rod (paragraph [0155]) meets the requirement for rod in claims 1 and 7 and the ordinary skilled artisan would reasonably expect the composite to contain at least one rod (claim 10) or many rods/fibers such as the number recited in claim 13 since Rose teaches at least eight bundles of fibers (paragraph 0209]) .  In Rose, the flexural modulus which is the same as bending modulus ranges from 2.26 to 3.5 GPA (see at least Tables 4 and 7) meeting the requirement for GPA in claims 1, 20 and 21. 
Rose differs from claim 1 by not teaching volume of rods present in the composite implant.   However, Rose teaches the presence of at least 8 bundles of fibers (paragraph [0209]) which indicates the presence of many fibers that would occupy significant portion of the composite.   Therefore, the ordinary skilled artisan would reasonably expect that the fibers in the composite of Rose would predictably occupy significant portion/volume of the composite.   There is no demonstration that the fiber present at about 5 to 85 volume percent provides unexpected result.   The same applies to claims 20 and 21.  
For claim 16, the resin in the outer space in Rose is liquid and thermo-reversible (paragraph [0156]) such that the release of said calories is inherent.   This is so because no specific polymer and concentrations have been claimed that would exclude the liquid or thermo-reversible polymer of Rose.
For claim 17, compositions are known to be held in containers which reads on kit.
 For claim 15, the liquid in the bag or balloon (paragraph [0156]) meets the limitation of a filler.
Rose renders claims 1, 4, 6-10, 13, 15-17 and 20-21 prima facie obvious.
   
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 36, 37 of U.S. Patent No. 11207109 B2 in view of Rose et al. (US 20120029102 A1).
Issued claim 1, 36 and 37 teach composite implant composition comprising outer region comprising reinforcing element filament present between 5% and 85% (issued claims 1) and where the reinforcing element is flexible (issued claims 36 and 37, claim 37 depends on claim 36).   The issued claims differ from examined claim 1 by not teaching bending modulus or flexural modulus.   However, Rose teaches that fibers/filaments in composite implants comprising rods/fibers could have flexural modulus which is the same as bending modulus ranges from 2.26 to 3.5 GPA (see at least Tables 4 and 7).   Therefore, at the effective date of the invention, the artisan would reasonably predict the flexible fiber/rod/reinforcing rod to predictably have flexural or bending modulus including the flexural modulus disclosed by Rose.   

Claim 1, 4, 6-9 and 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-34; 1-59 of U.S. Patent Nos. 11351261 B2; 10010609 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because using US 11351261, which is in the same family as US 10010609 B2, the issued claims teach composite implant that comprises flexible rod, outer region having many layers, degradable polymer recited in claim 14, filler in the outer region, the reinforcing element having a modulus of 6-90 GPA  and volume of 10-75% (claim 32, 34).   The issued claims teach all the elements of claims 1, 4, 6-9 and 15.   The polymers in the issued claims are curable. The comprising language of the claims is open. 

Claims 3, 5, 11-12, 14 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594. The examiner can normally be reached 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLESSING M FUBARA/Primary Examiner, Art Unit 1613